DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 11, 12, 16, 17, 22, 23, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RYU et al. (US 20200313804, hereinafter “Ryu”).
Regarding claim 1, Ryu discloses,
A method of wireless communication performed by a first user equipment (UE), comprising: measuring first sensing information (UE1 400 may transmit an auxiliary signal for measurement of the strength of a received signal, Paras. [0110]-[0116]); receiving second sensing information from a second UE (In operation 415, UE1 400 may transmit a message including auxiliary information including location information of UE1 itself to UE2 405, Paras. [0110]-[0116]); combining the (if both the distance information and the received signal strength information are configured to be used for HARQ feedback, UE2 405 may identify the distance information between UE1 400 and UE2 405 and the strength information of the signal received from UE1 400, Paras. [0116]-[0120]); identifying transmission resources from the combined sensing information (In operation 440, UE2 405 may determine whether to perform feedback. UE2 405 may determine whether to perform the HARQ feedback operation for the data, which is transmitted from UE1 400 in operation 420, Paras. [0137]-[0139] and UE2 405 may identify the configuration of information required for the HARQ feedback operation method and/or required for performing the HARQ feedback operation, based on operation 410 and configuration information transmitted from a connected base station, Para. [0117]); and transmitting data via the identified transmission resources (If it is determined in operation 440 that the HARQ feedback operation is to be performed, UE2 405 may perform operation 450. Performing the HARQ feedback operation means generating the HARQ feedback information based on the result of decoding the received data, and transmitting the generated HARQ feedback information, Para. [0150]-[0151]).
Regarding claim 5, Ryu discloses,
“determining the combining condition is satisfied based on determining a UE type of the second UE (A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 6, Ryu discloses,
“in which the UE type is a roadside unit (RSU) (A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 11, Ryu discloses,
“in which the transmission resources comprise resources for a sidelink transmission (FIG. 3 illustrates V2X communication performed via a sidelink according to an embodiment of the disclosure).”
 Regarding claim 12, Ryu discloses,
An apparatus for wireless communications at a first user equipment (UE) (Referring to FIG. 4, the communication system includes UE1 400 and UE2 405 and Fig. 12; 1200), comprising: a processor (Fig. 12; a controller 1220); a memory (Fig. 12; memory 1230) coupled with the processor (see, Fig. 12); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: to measure first sensing information (UE1 400 may transmit an auxiliary signal for measurement of the strength of a received signal, Paras. [0110]-[0116]); to receive second sensing information from a second UE (In operation 415, UE1 400 may transmit a message including auxiliary information including location information of UE1 itself to UE2 405, Paras. [0110]-[0116]); to combine the (if both the distance information and the received signal strength information are configured to be used for HARQ feedback, UE2 405 may identify the distance information between UE1 400 and UE2 405 and the strength information of the signal received from UE1 400, Paras. [0116]-[0120]); to identify transmission resources from the combined sensing information (In operation 440, UE2 405 may determine whether to perform feedback. UE2 405 may determine whether to perform the HARQ feedback operation for the data, which is transmitted from UE1 400 in operation 420, Paras. [0137]-[0139] and UE2 405 may identify the configuration of information required for the HARQ feedback operation method and/or required for performing the HARQ feedback operation, based on operation 410 and configuration information transmitted from a connected base station, Para. [0117]); and to transmit data via the identified transmission resources (If it is determined in operation 440 that the HARQ feedback operation is to be performed, UE2 405 may perform operation 450. Performing the HARQ feedback operation means generating the HARQ feedback information based on the result of decoding the received data, and transmitting the generated HARQ feedback information, Para. [0150]-[0151]).
Regarding claim 16, Ryu discloses,
“to determine the combining condition is satisfied based on determining a UE type of the second UE (A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 17, Ryu discloses,
“in which the UE type is a roadside unit (RSU) (A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 22, Ryu discloses,
“in which the transmission resources comprise resources for a sidelink transmission (FIG. 3 illustrates V2X communication performed via a sidelink according to an embodiment of the disclosure).”
 Regarding claim 23, Ryu discloses,
An apparatus for wireless communications at a first user equipment (UE) (Referring to FIG. 4, the communication system includes UE1 400 and UE2 405 and Fig. 12; 1200), comprising: means for measuring first sensing information (UE1 400 may transmit an auxiliary signal for measurement of the strength of a received signal, Paras. [0110]-[0116]); means for receiving second sensing information from a second UE (In operation 415, UE1 400 may transmit a message including auxiliary information including location information of UE1 itself to UE2 405, Paras. [0110]-[0116]); means for combining the second sensing information with the first sensing information based on determining a combining condition is satisfied (if both the distance information and the received signal strength information are configured to be used for HARQ feedback, UE2 405 may identify the distance information between UE1 400 and UE2 405 and the strength information of the signal received from UE1 400, Paras. [0116]-[0120]); means for identifying transmission resources from the combined sensing information (In operation 440, UE2 405 may determine whether to perform feedback. UE2 405 may determine whether to perform the HARQ feedback operation for the data, which is transmitted from UE1 400 in operation 420, Paras. [0137]-[0139] and UE2 405 may identify the configuration of information required for the HARQ feedback operation method and/or required for performing the HARQ feedback operation, based on operation 410 and configuration information transmitted from a connected base station, Para. [0117]); and means for transmitting data via the identified transmission resources (If it is determined in operation 440 that the HARQ feedback operation is to be performed, UE2 405 may perform operation 450. Performing the HARQ feedback operation means generating the HARQ feedback information based on the result of decoding the received data, and transmitting the generated HARQ feedback information, Para. [0150]-[0151]).
Regarding claim 27, Ryu discloses,
“determining the combining condition is satisfied based on determining a UE type of the second UE (A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 28, Ryu discloses,
(A terminal may include not only a general user equipment and a mobile station, but also, an RSU equipped with a terminal function, an RSU equipped with a base station function, or an RSU equipped with a part of a base station function and a part of a terminal function, Para. [0051]).”
Regarding claim 30, Ryu discloses,
A non-transitory computer-readable medium having program code recorded thereon for wireless communications at a first user equipment (UE) (it will be understood that each block of the flowchart illustrations, and combinations of blocks in the flowchart illustrations, may be implemented by computer program instructions, Para. [0042]), the program code executed by a processor (Fig. 12; a controller 1220) and comprising: program code to measure first sensing information (UE1 400 may transmit an auxiliary signal for measurement of the strength of a received signal, Paras. [0110]-[0116]); program code to receive second sensing information from a second UE (In operation 415, UE1 400 may transmit a message including auxiliary information including location information of UE1 itself to UE2 405, Paras. [0110]-[0116]); program code to combine the second sensing information with the first sensing information based on determining a combining condition is satisfied (if both the distance information and the received signal strength information are configured to be used for HARQ feedback, UE2 405 may identify the distance information between UE1 400 and UE2 405 and the strength information of the signal received from UE1 400, Paras. [0116]-[0120]); program code to identify transmission resources from the combined sensing information (In operation 440, UE2 405 may determine whether to perform feedback. UE2 405 may determine whether to perform the HARQ feedback operation for the data, which is transmitted from UE1 400 in operation 420, Paras. [0137]-[0139] and UE2 405 may identify the configuration of information required for the HARQ feedback operation method and/or required for performing the HARQ feedback operation, based on operation 410 and configuration information transmitted from a connected base station, Para. [0117]); and program code to transmit data via the identified transmission resources (If it is determined in operation 440 that the HARQ feedback operation is to be performed, UE2 405 may perform operation 450. Performing the HARQ feedback operation means generating the HARQ feedback information based on the result of decoding the received data, and transmitting the generated HARQ feedback information, Para. [0150]-[0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and further in view of Murray et al. (US 9830816, hereinafter “Murray”).
Regarding claim 2, Ryu discloses everything claimed as applied above (see claim 1), however Ryu does not explicitly disclose, “determining the combining condition is satisfied based on the first UE requesting the second sensing information.”
In a similar field of endeavor, Murray discloses, “determining the combining condition is satisfied based on the first UE requesting the second sensing information (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing determining the combining condition is satisfied based on the first UE requesting the second sensing information, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 
Regarding claim 13, Ryu discloses everything claimed as applied above (see claim 12), however Ryu does not explicitly disclose, “to determine the combining condition is satisfied based on the first UE requesting the second sensing information.”
In a similar field of endeavor, Murray discloses, “to determine the combining condition is satisfied based on the first UE requesting the second sensing information (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing to determine the combining condition is satisfied based on the first UE requesting the second sensing information, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 
Regarding claim 24, Ryu discloses everything claimed as applied above (see claim 23), however Ryu does not explicitly disclose, “means for determining the combining condition is satisfied based on the first UE requesting the second sensing information.”
In a similar field of endeavor, Murray discloses, “means for determining the combining condition is satisfied based on the first UE requesting the second sensing (the requesting vehicle determines an actual signal loss based on the transmission power at which the validation request message was sent and the received signal strength included in the response message. The requesting vehicle compares the actual signal loss to the expected signal loss Fig. 5 and Col. 9; lines 44-60).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing means for determining the combining condition is satisfied based on the first UE requesting the second sensing information, as taught Murray that provides, in response to a difference between the estimated received signal strength and an actual received signal strength from the validation response not satisfying a threshold, providing an alert to occupants of the vehicle (Col. 1; lines 49-56). 

 	Claims 3, 7, 14, 18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and further in view of Adachi (US 9578614, hereinafter “Adachi”).
	Regarding claim 3, Ryu discloses everything claimed as applied above (see claim 1), however Ryu does not explicitly disclose, “determining a received signal power of a transmission including the second sensing information and determining the combining condition is satisfied based on the received signal power being greater than a threshold.”	In a similar field of endeavor, Adachi discloses, “determining a received signal power of a transmission including the second sensing information and determining the  (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 7, Ryu discloses everything claimed as applied above (see claim 1), however Ryu does not explicitly disclose, “determining a zone ID of the second UE; determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold.”	In a similar field of endeavor, Adachi discloses, “determining a zone ID of the  (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); determining a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and determining the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing determining a zone ID of the second UE; determining a received signal power of a transmission including the second sensing information; and determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 14, Ryu discloses everything claimed as applied above (see claim 12), however Ryu does not explicitly disclose, “to determine a received signal  (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing to determine a received signal power of a transmission including the second sensing information; and to determine the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi by specifically providing enabling direct device-to-device communication within a synchronization cluster including a plurality of synchronized user terminals (Col 1; lines 23-29). 
	Regarding claim 18, Ryu discloses everything claimed as applied above (see claim 12), however Ryu does not explicitly disclose, “to determine a zone ID of the second UE; to determine a received signal power of a transmission including the  (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); to determine a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and to determine the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing to determine a zone ID of the second UE; to determine a received signal power of a transmission including the second sensing information; and to determine the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold, as taught 
	Regarding claim 25, Ryu discloses everything claimed as applied above (see claim 23), however Ryu does not explicitly disclose, “means for determining a received signal power of a transmission including the second sensing information; and means for determining the combining condition is satisfied based on the received signal power being greater than a threshold.”	In a similar field of endeavor, Adachi discloses, “means for determining a received signal power of a transmission including the second sensing information; and means for determining the combining condition is satisfied based on the received signal power being greater than a threshold (in step S202, the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1. When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value and  When “NO” in step S202, in step S203, the UE 100#1 starts (or continues) transmitting the D2D SS. On the other hand, when “YES” in step S202, in step S204, the UE 100#1 cancels transmitting the D2D SS, Fig. 9 and Col. 11; lines 14-34).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing means for determining a received signal power of a transmission including the second sensing information; and means for determining the combining condition is satisfied based on the received signal power being greater than a threshold, as taught by Adachi 
	Regarding claim 29, Ryu discloses everything claimed as applied above (see claim 23), however Ryu does not explicitly disclose, “means for determining a zone ID of the second UE; means for determining a received signal power of a transmission including the second sensing information; and means for determining the combining condition is satisfied based on a distance between a first location of the first UE and a second location corresponding to the zone ID being less than a distance threshold and the received signal power being less than a received signal power threshold.”	In a similar field of endeavor, Adachi discloses, “means for determining a zone ID of the second UE (the UE 100#1 determines whether the serving cell identifier included in the D2D SS matches the cell identifier of the cell #1, Fig. 9; S202); means for determining a received signal power of a transmission including the second sensing information (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24); and means for determining the combining condition is satisfied (Fig. 9; S202) based on a distance between a first location of the first UE  and a second location corresponding to the zone ID being less than a distance threshold (i.e., 100#1 and 100#3 are within cell#1, as shown in Fig. 8) and the received signal power being less than a received signal power threshold (When matching, the UE 100#1 determines whether the reception level of the D2D SS exceeds a threshold value, Col. 11; lines 20-24).”	Therefore, it would have been obvious to one of ordinary skill in art before the . 
 
 	Claims 4, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and further in view of Wakabayashi et al. (US 20170310427, hereinafter “Wakaba”).
	Regarding claim 4, Ryu discloses everything claimed as applied above (see claim 1), however Ryu does not explicitly disclose, “determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE, as taught by Wakaba for the purpose of perform D2D communications between a group of communications devices which are outside of a coverage area of an LTE mobile communications network, which may communicate between devices using a repeat request communications protocol or the like (Para. [0006]).
 	Regarding claim 15, Ryu discloses everything claimed as applied above (see claim 12), however Ryu does not explicitly disclose, “to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing to determine the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE, as taught by Wakaba for the purpose of perform D2D communications between a group of communications devices which are outside of a coverage area of an LTE mobile communications network, which may communicate between devices using a repeat request communications protocol or the like (Para. [0006]).
 	Regarding claim 26, Ryu discloses everything claimed as applied above (see claim 23), however Ryu does not explicitly disclose, “means for determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE.”
 	In a similar field of endeavor, Wakaba discloses, “means for determining the combining condition is satisfied based on receiving a negative acknowledgment from the second UE in response to a transmission from the first UE (As represented by a first arrow 704 the source UE is arranged to transmit data to the destination UE 702 using an HARQ technique and so the destination UE 702 transmits an ACK or NACK signal represented by a second arrow 706 depending on whether the destination UE 702 has been able to receive and correctly recover a block of data (data unit) represented by the data transmission 704, Fig. 7 and Para. [0064]).”
.

 	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and further in view of Zhao et al. (US 20110007369, hereinafter “Zhao”).
	Regarding claim 10, Ryu discloses everything claimed as applied above (see claim 1), however Ryu does not explicitly disclose, “determining the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold.”
	In a similar field of endeavor, Zhao discloses, “determining the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold (the transmitting unit 410 may be further configured to transmit second indication information to the network device. The second indication information indicates that the channel occupancy ratio of the terminal device is greater than the first threshold or the channel busy ratio measured by the terminal device is greater than the second threshold, Para. [0274]).”

	Regarding claim 21, Ryu discloses everything claimed as applied above (see claim 12), however Ryu does not explicitly disclose, “to determine the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold.”
	In a similar field of endeavor, Zhao discloses, “to determine the combining condition is satisfied when a channel busy ratio (CBR) of a transmission channel of the first UE is greater than a CBR threshold (the transmitting unit 410 may be further configured to transmit second indication information to the network device. The second indication information indicates that the channel occupancy ratio of the terminal device is greater than the first threshold or the channel busy ratio measured by the terminal device is greater than the second threshold, Para. [0274]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Ryu by specifically providing to .

Allowable Subject Matter
Claims 8, 9, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art, Ryu does not teach or suggest the following novel features: “the method comprising receiving the second sensing information from a set of second UEs on a transmission channel; determining a received signal power of the transmission channel is greater than a received signal power threshold; selecting the second UE from the set of second UEs; and determining the combining condition is satisfied based on selecting the second UE from the set of second UEs”, in combination with the other limitations in claim 1.
Claim 9 is also allowable because of the claim dependency claim 8.
Regarding claim 19, the closest prior art, Ryu does not teach or suggest the following novel features: “the apparatus comprising to receive the second sensing information from a set of second UEs on a transmission channel; to determine a received signal power of the transmission channel is greater than a received signal power threshold; to select the second UE from the set of second UEs; and to determine the combining condition is satisfied based on selecting the second UE from the set of second UEs”, in combination with the other limitations in claim 12.
Claim 20 is also allowable because of the claim dependency claim 19.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210176602: A method for determining a location of an electronic device using bilateration is disclosed. The electronic device receives a plurality of signals emitted from a plurality of transmitting devices within a vicinity of the electronic device. A signal quality is determined for the plurality of signals that are received based on 1) a received signal strength indicator or 2) a received signal power and a received signal gain, and signal propagation characteristics based on transmitting device information that comprise manufacturer and type of transmitting device. 
	US 20200374656: The present invention relates to the field of wireless communication networks, and more specifically, to concepts for transmitting data in wireless communication networks. Embodiments of the present invention relate to sidelink ranging. Further embodiments relate to sidelink multilateration. Some embodiments relate to an approach to enable ranging over sidelink.
	US 20200367289: The present disclosure relates to a method for transmitting and receiving data through a supplementary uplink (SUL) carrier in a wireless 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641